DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 03/21/2022 regarding claims 1, 4, 6-18 and 20 in the remarks are fully considered but moot in view of new ground(s) of rejection. However, examiner respectfully disagrees with applicant’s characterization of the previously apply applied prior art Yeom (US PG Pub. No. 2021/0044485) to claim 13.

(A) 35 U.S.C. 102(a)(2) rejection of independent claim 13 (i.e. anticipated by Yeom (US PG Pub. No. 2021/0044485).
(i)	Applicant argues that the previously applied prior art Yeom fail to teach the claim feature of “monitoring, by an access point, data packet streams originating from one or more devices operating on the network, wherein the data packet streams traverse the access point and a third-party access point” (please see page 11 under arguments and remarks).
(i)	(Response) Figure 1 shows the respective relay devices are interconnected and also connected to the hidden camera. Paragraph [0058], discloses a relay device “may be configured in the building, and the corresponding relay device may be configured as gateway or an access point (AP)”. Thus, it is evident that the relay devices #1-#n could be implemented as APs. Furthermore, paragraph [0059] discloses “the relay device may also be connected to the network through another relay device configured in the building”. Paragraph [0126], discloses a specific relay device may relay information to the service provider 100 by sending it via another relay device and thus a third-party access point. Therefore, the cited portion(s) of Yeom still addresses the above limitation(s).

Response to Amendments

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (US PG Pub. No. 2013/0250120) in view of Elson (US PG Pub. No. 2014/0157442).
As per claim 1:
Ooi teaches an access point (see Figure 1, AP 20), comprising:
a wireless transceiver (see Figure 1, wireless communication unit 26);
a processor (see paragraph [0059], discloses the series of processes described above can be executed by hardware or can be executed by software);
and a memory unit storing computer code that when executed causes the processor (see paragraph [0059], discloses the software executes the processes, the processes can be executed by installing a program constituting the software on a computer from a program storage medium storing the program) to:
monitor data packets received by the wireless transceiver (see paragraph [0035], the wireless communication unit 26 receives packets from the surveillance cameras 10 and transmits CTS packets to the surveillance cameras 10. In addition to receiving packets from the surveillance camera(s) 10, the AP may also perform monitoring functions such as monitoring the receiving status by measuring the receiving speed data from the surveillance camera, please see paragraph [0039]);
extract from the monitored data packets, first information regarding characteristics of the monitored data packets (see paragraph [0037], packet identification unit 22, detects ID information of the surveillance camera 10 indicating the sender of the packet output from the receiving control unit 21. Note: Said ID information is included in packets sent by the surveillance camera, see paragraph [0032]. In addition, said receiving control unit 21 comprise of said wireless communication unit 26, please see figure 1. Still referring to paragraph [0037] as well as paragraph [0038], the packet receiving status measurement unit 23 receives the ID information from the packet identification unit 22) including at least one of throughput (Note: Limitation(s) is recited in alternate form and thus not addressed by the prior art), traffic stability (Note: Limitation(s) is recited in alternate form and thus not addressed by the prior art), flow (see Figure 1, paragraph [0032], discloses, the surveillance camera 10 comprise of transmission control unit 13 for dividing the compressed image data into UDP packets, and each UDP packet comprise the ID information of the surveillance camera and thus a flow), packet size distribution (Note: Limitation(s) is recited in alternate form and thus not addressed by the prior art), and traffic periodicity (Note: Limitation(s) is recited in alternate form and thus not addressed by the prior art).
Ooi does not teach extract from the monitored data packets, second information regarding non-traffic-related characteristics of the monitored data packets including a lack of movement of one or more source devices of the monitored data packets.
Elson teaches extract from the monitored data packets, second information regarding non-traffic-related characteristics of the monitored data packets including a lack of movement of one or more source devices of the monitored data packets (see paragraph [0019], discloses after capturing still images in short intervals in a room and using information retrieved from the database to determine the presence of the illegal camera);
based on the information, determine whether one or more devices sending at least a portion of the monitored data packets comprises a wireless surveillance camera (as explained earlier in paragraph [0019], based on the captured still images and also the information from database such as information for permanent and moving reflections to determine the presence of illegal camera).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Elson into the AP as disclosed in Ooi. The motivation for doing so would be to calculate how long a camera is facing the screen as well as the presence of illegal camera (please see paragraph [0006] of Elson).

4.	Claim(s) 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of Elson and further in view of NPL (titled: DeWiCam: Detection Hidden Wireless Cameras via Smartphones, dated: June 2018), hereinafter referred to as NPL1.
As per claim 6:
Ooi in view of Elson teaches the access point of claim 1 with the exception of:
wherein the memory unit stores computer code that when executed further causes the processor to apply an autocorrelation function to the information regarding the traffic periodicity.
NPL1 teaches wherein the memory unit stores computer code that when executed further causes the processor to apply an autocorrelation function to the information regarding the traffic periodicity (see page 7, figure 9 and section 5.1, according to the workflow of the DeWiCam, the DeWiCam groups the collected packets into flows and extracts features of each flow. As disclosed in section 5.1, the extracted features includes packet length, duration (i.e. information regarding the traffic periodicity), bandwidth and stability of each flow. As part of detecting the camera, a PLD stability feature is calculated by extracting the PLD feature of each of the flow jth and the ith flow and summing the difference over the length of the blocks as shown in equation(1), please see Figure 7, under “5.3 Feature Extraction”. The output of the PLD stability feature may be quantified as a self-similarity of two or more samples, please see page 6 and section 4.5.2 “The PLD stability feature” and thus said autocorrelation function).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into the AP as disclosed in both Ooi and Elson as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiCam enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).

As per claim 7:
Ooi in view of Elson and further in view of NPL1 teaches the access point of claim 6.
Ooi and Elson does not teaches wherein the memory unit stores computer code that when executed further causes the processor to apply the autocorrelation function at burst intervals.
NPL1 teaches wherein the memory unit stores computer code that when executed further causes the processor to apply the autocorrelation function at burst intervals (see page 7 under “5.3 Feature Extraction”, the flow vector for calculating the stability feature includes the specific periods belonging to the same flow).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into the AP as disclosed in both Ooi and Elson as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiCam enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).
As per claim 8:
Ooi in view of Elson and NPL1 teaches the access point of claim 7.
Ooi and Elson does not teach wherein a second determination that the traffic periodicity subsequent to application of the autocorrelation function reflects substantially regularly periodic throughput peaks corresponding to at least one of I-frame and P-frame traffic periodicity is suggestive that the one or more wireless devices comprises the wireless surveillance camera.
NPL1 teaches wherein a second determination that the traffic periodicity subsequent to application of the autocorrelation function reflects substantially regularly periodic throughput peaks corresponding to at least one of I-frame and P-frame traffic periodicity is suggestive that the one or more wireless devices comprises the wireless surveillance camera (see page 3 under section “2.3 Summary of Traffic Patterns”, a camera can be detected based on the series of I, P and B frames for the duration of the traffic pattern).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into the AP as disclosed in both Ooi and Elson as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiCam enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).
As per claim 10:
Ooi and Elson teaches the access point of claim 1 with the exception of:
wherein a determination that the packet size distribution reflects a first data packet followed by a relatively smaller data packet corresponding to an I- frame fragment and a video acknowledgement is suggestive that the one or more wireless devices comprises the wireless surveillance camera.
NPL1 teaches wherein a determination that the packet size distribution reflects a first data packet followed by a relatively smaller data packet corresponding to an I- frame fragment and a video acknowledgement is suggestive that the one or more wireless devices comprises the wireless surveillance camera (see page 3 under “2.2.2 Fragmentation” and “2.3 Summary of Traffic Patterns”, the packets of size smaller than the maximum transmission unit are transmitted. Each packet is made up of I frames divided into a set of full-size packets followed by a small-size packet. The packet flow associated with the wireless camera is then followed by non-packets such as ACK, RTS, CTS and other management packets, please see page 7 “5.2 Flow Construction”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into the AP as disclosed in both Ooi and Elson as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiCam enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).
As per claim 11:
Ooi and Elson teaches the access point of claim 1 with the exception of:
wherein the memory unit comprises computer code that when executed further causes the processor to operate in a network sniffer mode to extract from data packets associated with another access point or data packets exchanged between the access point and the another access point, information regarding characteristics of the data packets associated with the another access point including at least one of throughput, traffic stability, flow, packet size distribution, and traffic periodicity.
NPL1 teaches wherein the memory unit comprises computer code that when executed further causes the processor to operate in a network sniffer mode to extract from data packets (see page 8 under “5.6 Implementation”, the DeWiCam can operate in the monitor mode to capture and record all passing packets) associated with another access point or data packets exchanged between the access point and the another access point (see page 9, under “6.1 Experimental Setup”, “6.3 Camera Detection Performance”, the DeWiCam has the ability to capture traces of the camera via the attached APs, each camera is attached to the AP and in different location(s)/rooms as shown in page 13, figure 16), information regarding characteristics of the data packets associated with the another access point including at least one of throughput, traffic stability, flow, packet size distribution, and traffic periodicity (As disclosed in page 7, section 5.1, the extracted features includes packet length, duration (i.e. information regarding the traffic periodicity), bandwidth and stability of each packet or flow).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into the AP as disclosed in both Ooi and Elson as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiCam enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).
As per claim 12:
Ooi in view of Elson and NPL1 teaches the access point of claim 11.
Ooi and Elson does not teach wherein the memory unit comprises computer code that when executed further causes the processor to, based on the information regarding the characteristics of the data packets associated with the another access point, determine whether the one or more devices communicating with the another access point comprises the wireless surveillance camera.
NPL1 teaches wherein the memory unit comprises computer code that when executed further causes the processor to, based on the information regarding the characteristics of the data packets associated with the another access point, determine whether the one or more devices communicating with the another access point comprises the wireless surveillance camera (please see page 9 under sections 6.1, 6.2 and 6.3, based on the information gathered from the respective nearby APs, the DeWiCam may be able to determine the hidden spy cameras in the rooms).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into the AP as disclosed in both Ooi and Elson as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiCam enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).

5.	Claim 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of Elson and further in view of NPL (titled: Detecting Wireless Spy Cameras Via Stimulating and Probing, dated June 2018), hereinafter referred to as NPL2.
	As per claim 4:
	Ooi in view of Elson teaches the access point of claim 1 with the exception of:
	wherein a determination that the operating system fingerprint reflects a non-personal computing operating system is suggestive that the one or more devices comprises a surveillance camera.
	NPL2 teaches wherein a determination that the operating system fingerprint reflects a non-personal computing operating system is suggestive that the one or more devices comprises a surveillance camera (see page 7 under “Layered embedding of identification code” and “5.2 Rare Variation Decoder”, discloses after decoding the data, the identification code is used to determine if the packet flow is produced by a wireless spy camera).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of detection of wireless camera under light stimuli (as disclosed in NPL2) into both Ooi and Elson  as a way of taking into consideration packet flow variations caused by network as well as environmental factors (please see page 4 under section 3.3 “Probing Challenges” of NPL2).
As per claim 9:
Ooi in view of Elson teaches the access point of claim 1 with the exception of:
wherein a determination that the throughput reflects uplink throughput distribution commensurate with a particular bandwidth is suggestive that the one or more devices comprises a wireless surveillance camera transmitting encoded video having a particular resolution.
NPL2 teaches wherein a determination that the throughput reflects uplink throughput distribution commensurate with a particular bandwidth is suggestive that the one or more devices comprises a wireless surveillance camera transmitting encoded video having a particular resolution (please see page 3 under section 3.1 “Response to Light Stimuli” and page 4 under section 3.3 “Probing Challenges”, discloses a camera is detected based on the different resolutions associated with the picture frame(s) as well as the transmission bandwidth. The transmission bandwidth is associated with the variable transmission rate).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of detection of wireless camera under light stimuli (as disclosed in NPL2) into both Ooi and Elson as a way of taking into consideration packet flow variations caused by network as well as environmental factors (please see page 4 under section 3.3 “Probing Challenges” of NPL2).

6.	Claim(s) 13, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeom (US PG Pub. No. 2021/0044485) in view of Siann (US PG Pub. No. 2013/0147962).
	As per claim 13:
Yeom teaches a method for detecting hidden camera presence in a network (see paragraph [0010], teaches a method of improving the accuracy of detecting a hidden camera connected to a network), comprising:
monitoring, by an access point, data packet streams originating from one or more devices operating on the network (see paragraph [0097], service providing apparatus 100 may receive traffic/data amount generated by the user device connected to the relay device. The traffic/data amount is transmitted from the relay device to the service providing apparatus 100. The user device corresponds to a hidden camera, please see paragraph [0099]. Note: For examination purposes, examiner will construe said service proving apparatus 100 as said access point since it is responsible for controlling whether the hidden camera can access the network or not, please see [0108] for example), wherein the data packet streams traverse the access point and a third-party access point (paragraph [0058], discloses a relay device “may be configured in the building, and the corresponding relay device may be configured as gateway or an access point (AP)”. Thus, it is evident that the relay devices #1-#n could be implemented as APs. Furthermore, paragraph [0059] discloses “the relay device may also be connected to the network through another relay device configured in the building”. Paragraph [0126], discloses a specific relay device may relay information to the service provider 100 by sending it via another relay device and thus a third-party access point);
analyzing the data packet streams to determine one or more characteristic trends exhibited by the data packets (see paragraphs [0098]-[0099], service providing apparatus 100 comprise of a detection unit 130 for calculating the average traffic generated by the end user device based on the traffic included in the connection information for each detection);
based on the one or more characteristic trends exhibited by the data packet streams (see paragraph [0098], Examiner is reading the average traffic amount calculated by the service providing apparatus 100 as said one or more characteristics associated with the received traffic), identify if any of the one or more characteristic trends corresponds to one or more characteristic trends typically associated with video transmitted by a hidden camera (see paragraphs [0098]-[0099], after calculating the average traffic generated by the end user, the average traffic is compared to a predetermined reference value. When the average traffic is greater than the predetermined reference value, the detection unit 130 determines that the end user device is a device corresponding to the hidden camera which continuously transmits an image having a lot of traffic, please see paragraph [0099]);
and in response to the identification of the one or more characteristic trends typically associated with video transmitted by a hidden camera …, inferring the hidden camera presence in the network (as explained earlier in paragraph [0099], when the average traffic is greater than the predetermined reference value, the detection unit 130 determines that the end user device is a device corresponding to the hidden camera which continuously transmits an image having a lot of traffic).
Yeom does not teach … and determining that the data packet streams traverse the third-party access point.
Siann teaches …and determining that the data packet streams traverse the third-party access point (see paragraph [0032], [0033], discloses a third relay device receives first and second video data related to the wireless cameras from first and second relay devices. The first video data related to the wireless camera for example travels from wireless station 314 to second relay station 316 and then to the third relay station 318. Thus, it is evident that the third relay station 318 determines that first video data related to the wireless camera traverse to a plurality of relay devices).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the monitoring of video data from the respective relay devices (as disclosed in Siann) into Yeom. The motivation for doing so would be to provide real-time access to live images to pinpoint incidences and export detailed digital video evidence (please see paragraph [0033] of Siann). 
As per claim 14:
Yeom in view of Siann teaches the method of claim 13, wherein the one or more characteristic trends include at least one of a particular data packet stream throughput (Note: Limitation is recited in alternate form and thus not addressed by the prior art), traffic stability, flow, packet size distribution (Yeom as explained earlier in paragraph [0099], said average traffic calculated is indicative of the one or more characteristic trends since it enables the detection unit 130 to identify the hidden camera), and traffic periodicity (Note: Limitation is recited in alternate form and thus not addressed by the prior art).

7.	Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeom in view of Siann and further in view of NPL1.
As per claim 15:
Yeom in view of Siann teaches the method of claim 14 with the exception of:
further comprising applying an autocorrelation function to the data packet streams to reveal, if present, the traffic periodicity associated with encoded video frames.
NPL1 teaches further comprising applying an autocorrelation function to the data packet streams to reveal, if present, the traffic periodicity associated with encoded video frames (see page 7, figure 9 and section 5.1, according to the workflow of the DeWiCam, the DeWiCam groups the collected packets into flows and extracts features of each flow. As disclosed in section 5.1, the extracted features includes packet length, duration (i.e. information regarding the traffic periodicity), bandwidth and stability of each flow. As part of detecting the camera, a PLD stability feature is calculated by extracting the PLD feature of each of the flow jth and the ith flow and summing the difference over the length of the blocks as shown in equation(1), please see Figure 7, under “5.3 Feature Extraction”. The output of the PLD stability feature may be quantified as a self-similarity of two or more samples, please see page 6 and section 4.5.2 “The PLD stability feature” and thus said autocorrelation function. Note: video and audio streams are associated with a codec e.g. H.264/AAC, please see page 3 and figure 3 and thus they are encoded).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into both Yeom and Siann as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiCam enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).
As per claim 16
Yeom in view of Siann and further in view of NPL1 teaches the method of claim 15.
Yeom and Siann does not teach wherein the application of the autocorrelation function comprises calculating correlation only at particular burst intervals.
NPL1 teaches wherein the application of the autocorrelation function comprises calculating correlation only at particular burst intervals (see page 7 under “5.3 Feature Extraction”, the flow vector for calculating the stability feature includes the specific periods belonging to the same flow).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into both Yeom and Siann as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiCam enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeom in view of Siann and further in view of  NPL2.
As per claim 17:
Yeom in view of Siann teaches the method of claim 13 with the exception of:
further comprising analyzing respective headers of data packets making up the data packet streams to determine an operating system fingerprint associated with each of the data packet streams.
NPL2 teaches further comprising analyzing respective headers of data packets making up the data packet streams to determine an operating system fingerprint associated with each of the data packet streams (see page 7 under “Layered embedding of identification code”, “5.2 Rate Variation Decoder”, discloses after decoding the data, the identification code is used to determine if the packet flow is produced by a wireless spy camera. Note: That said identification code is included in the three-bit rate header, please see page 7 under “Adaptive FEC”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of detection of wireless camera under light stimuli (as disclosed in NPL2) into both Yeom and Siann as a way of taking into consideration packet flow variations caused by network as well as environmental factors (please see page 4 under section 3.3 “Probing Challenges” of NPL2).

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yeom in view of Siann and further in view of Zhong.
As per claim 18:
Yeom in view of Siann teaches the method of claim 13 with the exception of:
further comprising determining if any of the data packet streams originates from a device exhibiting physical movement.
Zhong teaches further comprising determining if any of the data packet streams originates from a device exhibiting physical movement (see Figure 8, the extracted information includes the identified camera and whether the motion indicator is yes or no).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the machine learning feature of Zhong into both Yeom and Siann. The motivation for doing so would be to analyze the extracted features associated with the capturing camera (please see paragraph [0040] of Zhong).

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeom in view of Siann and further in view of Zhong and further in view of NPL1.
As per claim 20:
Yeom in view of Siann and further in view of Zhong teaches the method of claim 18 with the exception of:
wherein the data packet streams sniffed by the access point, the access point operating in a sniffer mode.
NPL1 teaches wherein the data packet streams sniffed by the access point, the access point operating in a sniffer mode (see page 8 under “5.6 Implementation”, the DeWiCam can operate in the monitor mode to capture and record all passing packets).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the features of the DeWiCam (as disclosed in NPL1) into Yeom, Siann and Zhong as a way of detecting the camera(s) based on extracted features from the packet(s) such as packet length, duration, bandwidth and stability of each flow (please see page 7, section 5.1 of NPL1). Therefore, implementing the features of the DeWiC
am enables the detection of wireless cameras reliably (please see page 1 under abstract of NPL1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474  

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474